Case 0:20-cv-60912-AHS Document 79 Entered on FLSD Docket 09/21/2021 Page 1 of 9


                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 20-60912-CIV-SINGHAL/VALLE

  DEBBIE CARTY and
  ROBYN BROWN,

            Plaintiffs,

  v.

  BROWARD COUNTY SHERIFF
  GREGORY TONY,

       Defendant.
  ____________________________/

                                              ORDER

            THIS CAUSE is before the Court upon Defendant Broward County Sheriff’s Motion

  for Summary Judgment (DE [49]). The parties have fully briefed the issues and the motion

  is ripe for review. For the reasons discussed below, the Motion for Summary Judgment

  is denied.

       I.       INTRODUCTION

            Plaintiffs Debbie Carty (“Carty”) and Robyn Brown (“Brown”) filed suit in this court

  alleging they were subject to a false arrest or seizure on May 22, 2016 in violation of the

  Fourth and Fourteenth Amendments and state law. Plaintiffs filed suit against three John

  Doe deputies under 42 U.S.C. § 1983 for violation of their federally protected rights. They

  also sued the Broward County Sheriff Gregory Tony (the “Sheriff”) for state law false

  arrest/seizure.         In June and August 2020, Plaintiffs amended their Complaint and

  substituted Deputies Casamiro Navarro, Jorge Ogando, and Scott Popick for the John

  Doe defendants. Because the individual deputies were not added to the suit until after

  the four-year statute of limitations lapsed, the Court dismissed the federal claims against
Case 0:20-cv-60912-AHS Document 79 Entered on FLSD Docket 09/21/2021 Page 2 of 9


  the deputies but retained pendent jurisdiction over the state law claims against the Sheriff.

  (DE [41]).

            The Sheriff moves for summary judgment on the grounds that (1) Plaintiffs were

  not arrested; (2) the detention of Plaintiffs was reasonably justified; (3) reasonable

  suspicion existed to detain Plaintiffs for violations of Fla. Stat. § 843.02 (obstructing justice

  by resisting an officer without violence); and (4) probable cause existed to arrest Plaintiffs

  for violations of Fla. Stat. § 843.02. Plaintiffs oppose the Motion and have submitted their

  affidavits, the deposition of Deputy Navarro, and a video of the incident taken from Plaintiff

  Carty’s Ring camera.

      II.      LEGAL STANDARDS

            Pursuant to Federal Rule of Civil Procedure 56(a), summary judgment “is

  appropriate only if ‘the movant shows that there is no genuine [dispute] as to any material

  fact and the movant is entitled to judgment as a matter of law.’” 1 Tolan v. Cotton, 572

  U.S. 650, 656–57 (2014) (per curiam) (quoting Fed. R. Civ. P. 56(a)); see also Alabama

  v. North Carolina, 560 U.S. 330, 344 (2010). A dispute is “genuine” if a reasonable trier

  of fact, viewing all the record evidence, could rationally find in favor of the nonmoving

  party in light of his burden of proof. Harrison v. Culliver, 746 F.3d 1288, 1298 (11th Cir.

  2014). And a fact is “material” if, “under the applicable substantive law, it might affect the

  outcome of the case.” Hickson Corp. v. N. Crossarm Co., 357 F.3d 1256, 1259–60 (11th

  Cir. 2004). “[W]here the material facts are undisputed and do not support a reasonable

  inference in favor of the non-movant, summary judgment may properly be granted as a



  1
    The 2010 amendments to the Federal Rules of Civil Procedure changed one word in Rule 56(a) – genuine
  “issue” became genuine “dispute.” The comments explain that the word “[d]ispute” better reflects the focus
  of a summary-judgment determination.
                                                      2
Case 0:20-cv-60912-AHS Document 79 Entered on FLSD Docket 09/21/2021 Page 3 of 9


  matter of law.” DA Realty Holdings, LLC v. Tenn. Land Consultants, 631 Fed. Appx. 817,

  820 (11th Cir. 2015).

            The court must construe the evidence in the light most favorable to the nonmoving

  party and draw all reasonable inferences in that party’s favor. SEC v. Monterosso, 756

  F.3d 1326, 1333 (11th Cir. 2014). However, to prevail on a motion for summary judgment,

  “the nonmoving party must offer more than a mere scintilla of evidence for its position;

  indeed, the nonmoving party must make a showing sufficient to permit the jury to

  reasonably find on its behalf.” Urquilla-Diaz v. Kaplan Univ., 780 F.3d 1039, 1050 (11th

  Cir. 2015).

     III.      DISCUSSION

            This case arises from a traffic stop conducted by BSO Deputy Casimiro Navarro.

  Navarro was conducting radar on Bailey Road in Tamarac, Florida, when he clocked

  Brown traveling 65 mph in a 35 mph zone. He attempted to pull her over at the entrance

  to her housing complex but she continued to drive until she pulled into her assigned

  parking spot. (DE [50], ¶ 3). Navarro approached her vehicle and requested her driver’s

  license. (Id., ¶ 4). At that point, Carty, Brown’s mother, came out of her home. Navarro’s

  affidavit states that Carty “began to interfere” but provides no detail. (Id.). Carty states

  that she remained in the courtyard of her residence and at least 25 feet from Brown, never

  raised her voice, never used threatening words, and never cursed. (DE [61], ¶ 4(c)).

            Navarro’s affidavit states that he asked Carty more than 10 times to return to her

  residence because she was interfering with the stop, but she refused to comply. Navarro

  threatened her with arrest if she did not comply. (DE [50] ¶ 6). Carty then used her phone.

  Carty asserts she was calling Brown’s father, who did not answer. Navarro’s affidavit


                                                3
Case 0:20-cv-60912-AHS Document 79 Entered on FLSD Docket 09/21/2021 Page 4 of 9


  stated that Carty was using her phone to provoke/recruit others to come to the scene of

  the stop, but he acknowledged in his deposition that Carty said she was going to call

  Brown’s father and that he did not know the purpose of the call. Navarro instructed Carty

  to go back to her home or be handcuffed. (DE [50], ¶ 10). He told her if she did not

  comply, he would place her under arrest. When Carty refused to comply with his orders,

  Navarro became fearful for his safety, called for back-up, handcuffed Carty, and placed

  her in the patrol car. When Navarro handcuffed Carty he stated that she was under arrest.

  (DE [61], ¶ 11). Navarro was fearful because another BSO deputy had been killed during

  a traffic stop when the assailants “had ambushed the deputy at a traffic stop via use of a

  phone to recruit other assailants to the location of the stop.” (DE [50], ¶ 8).

         As Navarro was attempting to handcuff Carty, Brown approached them. Navarro

  states that “Brown physically interfered, got in the way, and attempted to prevent [him]

  from accomplishing that task.” (DE [50], ¶ 12). Brown states that Navarro stopped

  handcuffing Carty when she got to where they were standing. Brown put her arm around

  her mother’s waist and was to her mother’s left side, with Navarro to her mother’s right.

  (DE [69-1], ¶¶ 37, 40). Navarro instructed Brown to step back and pointed to a location.

  Brown immediately went there and was guided there by another deputy. (Id., ¶ 41). Carty

  handed her telephone to her 14-year-old daughter and put her hands behind her back so

  Navarro could handcuff her. She did not resist. (Id., ¶ 43; DE [61], ¶ 11).

         Upon determining that Brown’s driver’s license was valid and that Carty had no

  criminal history, Navarro released the women. (DE [50], ¶ 13). Carty was handcuffed for

  approximately 14 minutes, Brown for 9. (Id.).




                                               4
Case 0:20-cv-60912-AHS Document 79 Entered on FLSD Docket 09/21/2021 Page 5 of 9


     IV.      DISCUSSION

           The Sheriff argues that there was no arrest. Whether Carty and Brown were

  arrested matters not to this inquiry. “False arrest and false imprisonment are closely

  related, but false imprisonment is a broader common law tort; false arrest is only one of

  several methods of committing false imprisonment.” Mathis v. Coats, 24 So. 3d 1284,

  1289 (Fla. 2nd DCA 2010). “Indeed, a person improperly detained pursuant to a lawful

  arrest may have the right to bring an action for false imprisonment.” Id. “[“W]hen an

  officer, by means of physical force or show of authority, has in some way restrained the

  liberty of a citizen [may] a court conclude that a ‘seizure’ has occurred.” Terry v. Ohio,

  392 U.S. 1, 19 n. 16 (1968).

           Nevertheless, the Court finds that there is a genuine dispute of material fact as to

  whether Plaintiffs were arrested. Under Florida law, an arrest requires four elements:

                 (1) A purpose or intention to effect an arrest under a real or
                 pretended authority; (2) An actual or constructive seizure or
                 detention of the person to be arrested by a person having present
                 power to control the person arrested; (3) A communication by the
                 arresting officer to the person whose arrest is sought, of an
                 intention or purpose then and there to effect an arrest; and (4) An
                 understanding by the person whose arrest is sought that it is the
                 intention of the arresting officer then and there to arrest and
                 detain him.

  Kyser v. State, 533 So. 2d 285, 287 (Fla. 1988). Plaintiffs have submitted evidence that

  Deputy Navarro told Carty he was going to place her under arrest for not complying with

  his instruction to return to her home, then handcuffed and placed her in the patrol car.

  Plaintiffs have, therefore, established the existence of a dispute of material fact as to

  whether an arrest occurred.




                                                5
Case 0:20-cv-60912-AHS Document 79 Entered on FLSD Docket 09/21/2021 Page 6 of 9


          Next, the Sheriff argues that the brief detention of Carty and Brown was reasonably

  justified under the circumstances and cannot give rise to liability. Citing Reynolds v. State,

  592 So. 2d 1082, 1085 (Fla. 1992), the Sheriff argues that the use of handcuffs during

  the traffic stop was reasonable because (1) Brown did not immediately stop but instead

  drove into her complex and parked; (2) Carty “exited the home and interfered with” the

  traffic stop; and (3) “Carty also attempted to contact others via phone to respond to the

  scene.” (DE [49]). In Reynolds, the Florida Supreme Court held “that police may properly

  handcuff a person whom they are temporarily detaining when circumstances reasonably

  justify the use of such restraint.” Reynolds, 592 at 1085.

          The facts presented to this Court, including the videotape, 2 raise a genuine dispute

  as to whether the circumstances reasonably justified the restraint. As the Reynolds court

  explained:

                  We do not suggest that police may routinely handcuff suspects in
                  order to conduct an investigative stop. Whether such action is
                  appropriate depends on whether it is a reasonable response to
                  the demands of the situation. When such restraint is used in the
                  course of an investigative detention, it must be temporary and last
                  no longer than necessary to effectuate the purpose of the stop.
                  The methods employed must be the least intrusive means
                  reasonably available to verify or dispel in a short period of time
                  the officers' suspicions that the suspect may be armed and
                  dangerous.

  Id. Carty and Brown state that neither of them verbally or physically threatened the

  deputies on the scene. Navarro states that he believed Carty was making phone calls to

  gather a crowd and he became fearful because of his knowledge that a group of

  assailants gathered by cell phone had shot and killed BSO Deputy Brian Tephford years



  2
   The Court is obligated to view “the facts in the light depicted by the videotape.” Quick v. Geddie, 763 Fed.
  Appx. 909, 913 (11th Cir. 2019) (citing Scott v. Harris, 550 U.S. 372, 381(2007)).
                                                       6
Case 0:20-cv-60912-AHS Document 79 Entered on FLSD Docket 09/21/2021 Page 7 of 9


  earlier. 3 Brown testified that she carried a large handbag which the deputies ignored, and

  thus, Navarro’s claims of fear are exaggerated. (DE [61]). There is, at least, a genuine

  dispute of fact regarding the reasonableness of handcuffing and detaining Plaintiffs that

  would preclude summary judgment.

          Finally, the Sheriff argues that summary judgment should be granted because

  there was probable cause or, at least, a reasonable suspicion that Plaintiffs violated Fla.

  Stat. § 843.02, which makes it unlawful to obstruct justice by obstructing or resisting an

  officer without violence. The elements of an offense of violation of §843.02 are “(1) the

  arresting officers were engaged in the lawful execution of a legal duty; and (2) the action

  by the defendant constituted obstruction or resistance of that lawful duty.” Slydell v. State,

  792 So. 2d 667, 671 (Fla. 4th DCA 2001).

          “The existence of probable cause to arrest defeats any claim of false arrest.”

  Brown v. Dillard's Inc., 170 Fed. Appx. 99, 100 (11th Cir. 2006). In determining whether

  probable cause exists for an arrest, the court must consider

                   whether the arresting officer's actions were objectively
                   reasonable based on the totality of the circumstances. This
                   standard is met when the facts and circumstances within the
                   officer's knowledge, of which he or she has reasonably
                   trustworthy information, would cause a prudent person to
                   believe, under the circumstances shown, that the suspect has
                   committed, is committing, or is about to commit an offense.




  3
   Plaintiffs argue that Deputy Tephford’s murder is not relevant to this case because he was killed ten years
  earlier. The Court disagrees with that conclusion. The 9/11 attack took place 20 years ago and that attack
  still affects security measures at airports today. No doubt, the murder of Deputy Tephford – as well as the
  murders of other police officers during traffic stops – raises fears in police officers who are dealing with an
  often hostile public. In any case, whether that fear wins the case is one thing, whether it is relevant is quite
  another.
                                                         7
Case 0:20-cv-60912-AHS Document 79 Entered on FLSD Docket 09/21/2021 Page 8 of 9


  Hardigree v. Lofton, 992 F.3d 1216, 1230 (11th Cir. 2021) (quoting Kingsland v. City of

  Miami, 382 F.3d 1220, 1226 (11th Cir. 2004), abrogated on other grounds by Williams v.

  Aguirre, 965 F.3d 1147 (11th Cir. 2020)).

         There is no dispute that Deputy Navarro was lawfully engaged in a traffic stop. But

  there are genuine disputes of material fact as to whether the actions of the Plaintiffs

  constituted obstruction or resistance. “Florida courts have generally held, with very

  limited exceptions, that physical conduct must accompany offensive words to support a

  conviction under § 843.02.” Davis v. Williams, 451 F.3d 759, 765 (11th Cir. 2006).

         In a recent opinion in a false arrest case, the Fourth District Court of Appeal

  reversed a summary judgment entered in favor of the city because the plaintiff’s “words

  and actions did not constitute obstruction of the officers in the performance of their duties.”

  Ford v. City of Boynton Beach, 2021 WL 3376966, at *3 (Fla. 4th DCA Aug. 4, 2021). As

  in the present case, the plaintiff in Ford was a mother who came to the scene where the

  police had detained her minor son. She approached the officers with a video camera and

  began questioning why her son was being arrested. The officers instructed her to turn

  the audio off her camera and she falsely told them the camera was off. The police took

  her camera and placed her under arrest. Even though the discussion was described as

  “confrontational,” the court held that summary judgment was inappropriate under the facts

  of the case. In a concurring opinion, Judge Warner explained that the plaintiff

                asked the officers questions and raised her voice when she
                discovered that they planned to arrest her son. She did not curse
                at the officers (although cursing alone would never be sufficient to
                constitute obstruction). She did not stand between her child and
                the officers so as to physically impede their duties. She merely
                passionately expressed herself as any mother might do.



                                                8
Case 0:20-cv-60912-AHS Document 79 Entered on FLSD Docket 09/21/2021 Page 9 of 9


  Id. at * 8. Likewise, in the present case, Plaintiffs have presented evidence that they did

  not physically take any actions to impede the deputies in their work. The deputy at the

  scene swears that they did. There is, therefore, a genuine dispute of material fact that

  precludes summary judgment. Accordingly, it is hereby

        ORDERED AND ADJUDGED that Defendant’s Motion for Summary Judgment (DE [49])

  is DENIED.

        DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 21st day of

  September 2021.




  Copies furnished counsel via CM/ECF




                                              9
